NO. 07-06-0053-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 14, 2006
 ______________________________

ALFRED CHARLES REED, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

NO. 5146; HONORABLE KELLY G. MOORE, JUDGE
_______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION

 Appellant, Alfred Charles Reed, appeals from a judgment revoking community
supervision and imposing sentence pursuant to a conviction for possession of a controlled
substance, cocaine, in an amount less than one gram.  Appellant's counsel has filed a brief
in compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969).  We affirm.
	Appellant entered a plea of nolo contendere to possession of a controlled substance,
cocaine, in an amount less than one gram on February 15, 2005.   The judge of the 121st
District Court of Terry County, found that the evidence substantiated appellant's guilt,
accepted the plea, found appellant guilty, and sentenced appellant to confinement for 20
months in a state jail facility and a fine of $750.  The confinement portion of the sentence
was suspended and appellant was placed on community supervision for three years.
	The State filed a motion to revoke appellant's community supervision which was
heard on January 26, 2006.  Appellant pled not true to the State's fourteen violations of
community supervision alleged as the basis for the motion.  After hearing testimony, the
trial judge found that appellant had committed eleven violations of his community
supervision, revoked the order placing appellant on community supervision, and ordered
that appellant serve the confinement portion of his sentence in the State Jail Division of the
Texas Department of Criminal Justice.  Appellant filed a notice of appeal. 
	Appellant's counsel has filed a brief, in compliance with Anders and Gainous, stating
that he has diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error upon which an appeal can arguably be predicated.  Counsel
thus concludes that the appeal is frivolous.  Counsel's brief discusses why, under the
controlling authorities, there is no reversible error in the trial court proceedings and
judgment.  See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).
	Counsel has attached an exhibit showing that a copy of the Anders brief has been
forwarded to appellant and that counsel has appropriately advised appellant of his right to
review the record and file a pro se response to counsel's motion and brief.  The clerk of this
court has also advised appellant by letter of his right to file a response to counsel's brief. 
Appellant has not filed a response.
	We have made an independent examination of the record to determine whether
there are any non-frivolous grounds upon which an appeal could arguably be founded.  See
Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State,
813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.
	Appellant's counsel has moved for leave to withdraw.  See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.-Waco 1994, writ ref'd).  We carried the motion for
consideration with the merits of the appeal.  Having done so and finding no reversible error,
appellant's counsel's motion to withdraw is granted and the trial court's judgment is
affirmed.

						Mackey K. Hancock
						        Justice


Do not publish.